DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification in paragraph [0008] line 8 states, “the cooking apparatus,” the examiner suggests amending paragraph [0008] to state, “the cooling apparatus.”  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Twt see in paragraph [0060]; ΔPV and ΔPVA seen in paragraphs [0066-0067]; TwTh seen in paragraph [0070].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrea Bartolazzi US 5975031 A (Andrea) in view of Brose Fahrzeugteile DE 202011002336 U1 (Brose) further in view of Morita et al. US 4423705 A (Morita).
Regarding claim 1, Andrea discloses a cooling apparatus for an internal combustion engine (Abstract, Fig.1, Title), the cooling apparatus comprising: a circulation circuit (1) for coolant in the internal combustion engine (E, Col.1 L.5-28); a pump (2) arranged on the circulation circuit, the pump  
Andrea fails to disclose wherein the flow rate adjustment valve includes a valve member configured to rotate to change an open degree of the flow rate adjustment valve, and a valve member biasing component configured to bias the valve member in a valve-closing direction that is a rotation direction in which the open degree decreases, the valve member is configured to rotate in a valve-opening direction that is a rotation direction in which the open degree increases when a pressure difference increases between a position upstream of the valve member and a position downstream of the valve member in a flow direction of coolant in the circulation circuit and rotate in the valve- closing direction when the pressure difference decreases.
Brose (Figs. 1 and 3) however discloses wherein a flow rate adjustment valve (2) includes a valve member (200B)  configured to rotate to change an open degree of the flow rate adjustment valve, and a valve member biasing component (204B) configured to bias the valve member in a valve-closing direction that is a rotation direction in which the open degree decreases (par [0051]), the valve member is configured to rotate in a valve-opening direction (direction seen by counterclockwise arrow associated with O as seen in fig.3) that is a rotation direction in which the open degree increases when a pressure difference increases between a position upstream of the valve member and a position downstream of the valve member in a flow direction of coolant in the circulation circuit and rotate in the valve- 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the valve of Andrea with the valve of Brose as to provide a thermostatic valve, which is aerodynamically favorable and thus enables a reduction in the flow resistance in the coolant circuit and which can also be regulated in a wide working range, in particular in conjunction with an electrically operated coolant pump as discussed by Brose in paragraph [0012]. 
In addition, Brose in paragraph [0016] discloses The closure element can for example be designed in the manner of a flap and for this purpose is articulated so as to be pivotable about a pivot axis. It is also conceivable to design the closure element in the manner of a slide so that it can be displaced along a slide guide, so that the thermostatic valve is released when a certain pressure is exceeded. Regardless of the specific design, the closure element is designed in such a way that it is adjusted as a function of the pressure of the coolant flow in the supply line for closing or releasing the thermostatic valve. The 
Andrea discloses where the coolant flows through an internal combustion engine (E), however does not explicitly state that the coolant flows through a cylinder block and cylinder head of the internal combustion engine. 
The examiner however considers this feature to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention given it is well known in the art to direct a coolant flowing through an engine through both a cylinder block and a cylinder head of the internal combustion engine. As evidence of this fact, the examiner relies on Morita which discloses where coolant inflow into an engine is divided into two coolant passages (2a, 2b) into an engine to supply coolant to two coolant jackets (20a and 20b) located each in the cylinder head and cylinder block respectively as being well known in the art and provided for the purpose of localized cooling (Col.3 L.7-15, Col.4 L.3-5).


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The examiner considers the limitations of claims 2 and 4 to potentially be allowable over the prior art.
Claim 2 requires, the limitations of claim 1 further comprising a memory configured to store, when the open degree changes as the pump discharge amount changes, a map indicating a relationship between a radiator flow rate that is an amount of coolant passing through the radiator and a circulation coolant amount that is an amount of coolant circulating in the internal combustion engine, wherein the cooling apparatus is configured to control the circulation coolant amount and the radiator flow rate through control of the pump discharge amount by the controller based on the target radiator flow rate and a target circulation coolant amount that is a target of the circulation coolant amount, the map indicates the relationship in which the circulation coolant amount is larger when the radiator flow rate is large 
The examiner considers the following publication to most closely identify the inventive features of claim 2, Watanabe et al. US 2016/0348576 (Watanabe). In particular Watanabe discloses a memory configured to store, when the open degree changes (par [0045-0046]; Figs. 4 and 5), a map indicating a relationship between a radiator flow rate that is an amount of coolant passing through the radiator that is an amount of coolant passing through the radiator and a circulation coolant amount that is an amount of coolant circulating in the internal combustion engine (pars [0032-0033]), the cooling apparatus is configured to control the circulation coolant amount and the radiator flow rate through control of the an electric pump (pas [0050]).
The map disclosed in Watanabe does not disclose where the map is configured to store where the open degree changes as the pump discharge amount changes, wherein the cooling apparatus is configured to control the circulation coolant amount and the radiator flow rate through control of the pump discharge amount by the controller based on the target radiator flow 
Shintani et al. US 2010/0083816 A1 discloses controlling a pump based on a target flow rate which relies of maps as seen in figures 5 and 7 for operating the pump, where paragraph [0092] states that the amount of heat generated in the engine is synonymous with an amount of heat required to be radiated by the radiator. Figures 3 and 6 identify where temperature values associated with heat values of the engine or an amount of heat required to be radiated by the radiator are part of a control logic, but are not explicitly part of a map. In addition, the only mention in Shintani or correlating the opening of a valve as part of a map is seen in paragraph [0115] which states that the vehicle speed-based correction start temperature THsp is set to a temperature at which the valve element of the thermostat 22 is opened, where THsp is a value allocated to the MAP seen in 
The examiner does not consider it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the inventions of Andrea, Brose, Watanabe and Shintani to arrive at the invention in its entirety based on the limitations of claim 2 in combination with claim 1.
Regarding claim 4, claim 4 requires the limitations of claim 1, as well as wherein the flow rate adjustment valve includes a stopper that moves between a restriction position at which the stopper engages with the valve member to restrict rotation of the valve member and a retraction position at which the stopper does not engage with the valve member and the rotation of the valve member is permitted, and the controller is configured to execute, when maintaining the open degree, a preparatory process of moving the stopper to the restriction position after arranging the stopper at the retraction position and controlling the pump discharge amount to arrange the valve member further in the valve-closing direction than the stopper.
The closest publications to the limitations seen in claim 4, includes Vacca et al. US 8695542 B2 (Vacca) and Ryotaro Chiba JP 06142225 A (Chiba). 
Where both publications disclose control by a stopper that moves between a restriction position at which the stopper engages with the valve member to restrict rotation of the valve member and a retraction positon at which the stopper does not engage with the valve member and the rotation of the valve member is permitted. However, neither document discloses where and the controller is configured to execute, when maintaining the open degree, a preparatory process of moving the stopper to the restriction position after arranging the stopper at the retraction position and controlling the pump discharge amount to arrange the valve member further in the valve-closing direction than the stopper in combination with the limitations of claim 1. Therefore, claim 4 and the claims that depend from claim 4 are considered to be potentially allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040035194 A1 discloses a similar schematic to the general layout of the system seen in Figure 1 and discloses and controlling a radiator flow rate through regulating a bypass valve, where the bypass flow rate can be adjusted by controlling a rotational speed (controlled variable) of the electric water pump 21.
US 20100050960 A1 discloses a pressure regulated valve 38 between the radiator, bypass passage and water pump, where a pump duty ratio is controlled between upper and lower limits as to perform a prepatory and cancellation processes.
US 8408168 B2 discloses using a map to control operation of a water pump.
JP 56019116 A discloses controlling a water pump and pressure regulated valve.
US 20120266828 A1 discloses controlling a pump based on a temperature of the engine and performing control of both the thermostat valve and pump, as well as performing prepatory and cancellation control of the pump.
US 20200158000 A1 application with similar inventive concept disclosed and insufficient prior art date.
US 20200158254 A1 application with similar inventive concept disclosed and insufficient prior art date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.